Citation Nr: 0505572	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-09 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
currently assigned for dermatophytosis.

ATTORNEY FOR THE BOARD

K. A. Kennerly, Associate Counsel












INTRODUCTION


The veteran served on active duty from September 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 Regional Office (RO) 
decision of the Department of Veterans Affairs (VA), which 
granted the veteran's increased rating claim for 
dermatophytosis and assigned a compensable rating of 10 
percent for his service-connected disability.

The veteran submitted a notice of disagreement (NOD) in 
November 1999 and timely perfected his appeal in May 2000.  
This case was then reviewed by the Board in April 2001 and 
subsequently remanded to the RO to obtain a new VA skin 
examination.

Following the new VA examination in December 2003, the RO 
issued a rating decision in January 2004 continuing the 
veteran's 10 percent evaluation for his dermatophytosis.  
After issuance of a supplemental statement of the case (SSOC) 
in October 2004, the case was returned to the Board.


FINDINGS OF FACT


1.  The veteran's service-connected skin disability is 
currently manifested by scaliness of three toes, dystrophic 
changes with subungual hyperkeratosis on the toes.

2.  The veteran's skin disability is not manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement.

3.  The veteran's skin disability does not cover more than 20 
percent of his entire body or an exposed area and has not 
required systemic treatment such as corticosteroids or other 
immunosuppressive drugs to control his symptoms.


CONCLUSION OF LAW


The scheduler criteria for an increased rating for the 
veteran's service-connected skin disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7813 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends that the service-connected fungal 
condition affecting his feet has spread to his hands, face 
and occasionally the groin area.

Background

The veteran served on active duty in the United States Army 
from September 1973 to January 1975.

VAMC records dated February 1984 indicated that the veteran 
went to the emergency room with complaints of jock itch, a 
rash of the thighs and severe pruritis.

VAMC records dated August 1984 indicated the veteran was seen 
for constant itching and given a topical cream to stop the 
itching.

In November 1985, private medical records from S.L.E. 
Hospital indicated that the veteran was diagnosed with 
dermatitis.

Medical records from both the VAMC and S.L.E. Hospital 
indicated treatment in 1987 for itching.

After submitting his claim for an increased rating in May 
1999, the veteran submitted VAMC outpatient care progress 
notes dated March 1999.  The veteran was seen with complains 
of the pruritic skin around the eyes and lips.  The examiner 
noted that these areas were reddened, but no open areas were 
noted.  The examiner also noted that the veteran was employed 
in a paper factory and exposed to dust on a consistent basis.  
The veteran admitted to sensitivity to cigarette smoke, dust 
and possibly chemicals.

The veteran submitted to a VA skin examination in July 1999.  
The veteran stated that his service-connected rash had spread 
from his feet to his hands, face and occasionally to the 
groin area.  He complained of symptoms of itchiness, 
occasional pain, difficulty with pushing a lawn mower, 
gardening and prolonged walking due to his rash.  The 
examiner noted that there was a 1.5cm patch on the dorsum of 
the left hand, affected by a papulosquamous rash with some 
superficial denudation.  The feet showed a similar rash in 
the interdigital web space of both feet.  The soles of both 
feet displayed patches of a papulosquamous eruption with some 
superficial denudation.  The examiner diagnosed the veteran 
with mild tinea pedis of both feet as well as dermatophytosis 
involving the left hand and by history, involving the groin 
and face as well.

The veteran later submitted duplicate copies of his service 
medical records, and several medical records dated shortly 
after his discharge from service.

In December 2003 the veteran submitted to a VA skin 
examination.  The examiner noted that the veteran complained 
of persistent facial lesions, although there was no record of 
treatment for lesions.  The veteran applied Clotrimazole 
twice per day during the 12 months prior to his examination.  
Although he complained of itching, he had no side effects 
from the medication and no systemic symptoms.  There was no 
evidence of benign neoplasms, malignant neoplasms or 
debilitating episodes.  The examiner noted scaliness of three 
toes, dystrophic changes with subungual hyperkeratosis of 
seven toes nails and seven varicose papules on the right side 
of the neck, approximately two to five millimeters in size.  
There were no scars, disfigurement, acne, alopecia or 
hyperhidrosis.  The examiner diagnosed the veteran with tinea 
pedis, tinea unguium and verruca vulgaris of the neck.  There 
was no mention of the veteran's skin disability affecting the 
groin area.

In January 2004, VAMC records indicated that the veteran was 
diagnosed with tinea pedis that was improved by medication.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2003, the RO 
informed the veteran of the requirements for establishing a 
higher evaluation for his service-connected dermatophytosis.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2003 letter informed the 
veteran that the VA was responsible for obtaining relevant 
records from any Federal agency.  This included medical 
records from the military, VA hospitals (including private 
facilities where the VA authorized treatment), or the Social 
Security Administration.  The letter also informed the 
veteran that the VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  This included 
records from State or local governments, private doctors and 
hospitals, or current or former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2003 letter requested that the veteran 
submit evidence showing that his service-connected 
dermatophytosis had increased in severity.  This evidence 
could include a statement from a physician containing 
physical and/or clinical findings, the results of any 
laboratory tests or x-rays, and the dates of those 
examinations and/or tests.  The veteran was also informed 
that he could submit statements from individuals who were 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his skin disability.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 1999, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in October 1999 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left knee throughout the 
more than 6 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the October 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
October 2004, the claim was reviewed and the veteran was sent 
a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The veteran is seeking a disability rating in excess of the 
10 percent currently assigned for his service-connected 
dermatophytosis under 38 C.F.R. § 4.118, DC 7813.  As 
explained in detail below, the medical and other evidence of 
record generally indicates that the veteran's service-
connected skin disability is currently manifested by 
scaliness of three toes, dystrophic changes with subungual 
hyperkeratosis on the toes and varicose papules on the neck.

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as 
relevant medical history, diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Specific Schedular Criteria

The rating criteria for evaluating skin conditions were 
revised in July 2002, during the pendency of this appeal.  
See 67 Fed. Reg. 49490-49599 (July 31, 2002).  The revisions 
are effective from August 30, 2002.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  The new rating 
criteria, however, are only applicable since their effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2004); VAOPGCPREC. 3-2000 (April 10, 2000).

The RO originally denied the veteran's claim of entitlement 
to an increased disability rating under the former diagnostic 
criteria, which were in effect at that time.  After the 
revision to the schedular criteria, the RO readjudicated this 
case under the revised version of DC 7806, and provided a 
copy of that regulation to the veteran in October 2004 
supplemental statement of the case.  Based on this record, 
the Board believes that the issue may be addressed by it 
without prejudice to the veteran, since the RO has already 
addressed the matter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the veteran had been given adequate notice and 
opportunity to respond and, if not, whether the veteran will 
be prejudiced thereby].

The Board notes that Diagnostic Codes 7801 through 7805 
[scars] are not applicable because the manifestations of the 
veteran's skin disability, such as tinea pedis, tinea unguium 
and verruca vulgaris, are not analogous to scars.  Based on 
the medical history, diagnosis and identified symptoms 
described above, the Board concludes that the veteran's 
service-connected skin disability is appropriately rated 
under 38 C.F.R. § 4.118, DC 7806.  The veteran has not 
suggested a more appropriate diagnostic code.

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provided a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  Higher 
ratings under Code 7806 required findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement (30 
percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 10 percent rating is warranted for dermatitis or eczema 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2004).

The Former Schedular Criteria

In reviewing the evidence, and for reasons expressed 
immediately below, the Board finds that the medical evidence 
of record does not support the proposition that the veteran's 
service-connected skin disability is currently manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement.

Findings on the VA examination in July 1999 included mild 
tinea pedis of both feet as well as dermatophytosis involving 
the left hand and by history involving the groin and face as 
well.  The veteran complained that he had a rash on his feet 
since 1976 while in service.  The rash was diagnosed at that 
time and he stated that the rash spread from his feet to his 
hands and occasionally to the groin area as well as his face.  
He stated that the rash was recurrent, approximately twice 
per month.  

Findings on the VA examination in December 2003 included 
tinea pedis, tinea unguium and verruca vulgaris of the neck.  
The veteran complained of pruritic facial lesions, however, 
no history of treatment was evident.  

With regard to the veteran's complaint that his "rash" has 
spread from his feet to his hands, face and groin area, the 
VA examiner from the July 1999 examination noted the 1.5cm 
section of the dorsum of the left hand to be consistent with 
a papulosquamous rash with some superficial denudation.  The 
December 2003 VA examination noted that the veteran 
complained of pruritic facial lesions, but that no history of 
treatment for said condition was apparent.  The examiner did 
not comment further on the veteran's complaint.  

In view of the foregoing, the Board concludes that a 
preponderance of the evidence is against entitlement to a 
higher rating under the old criteria.  A 30 percent rating 
under the former rating criteria is for application when the 
evidence demonstrates the presence of "constant exudation or 
itching, extensive lesion, or marked disfigurement."  See 
38 C.F.R. § 4.118 (2001).  In this case, the evidence does 
not show the presence of constant exudation/itching, 
extensive lesions or marked disfigurement.

While the absence of a reported finding in a single medical 
report is not necessarily dispositive of the veteran's claim, 
in this case all of the recent VA medical records demonstrate 
no exudation, extensive lesions, or marked disfigurement.  
The Board is persuaded by this consistent, objective medical 
evidence that the disability picture presented does not 
include manifestations, which would allow for the assignment 
of a higher disability rating.

The Board has absolutely no reason to doubt that the 
veteran's service-connected skin disability causes him 
discomfort.  However, while the medical reports described 
above reflect that he uses topical antifungal creams to 
control his condition, these reports do not show that his 
condition has been manifested by "constant exudation or 
itching."  As noted from the medical records, it appears he 
experiences intermittent outbreaks of his condition.

The Board concludes that a disability rating above the 30 
percent is not warranted under the former scheduler criteria.  
In particular, there is no lay or medical evidence showing 
that the veteran's skin disability is manifested by 
"ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations."  The objective clinical 
findings reported on the 1999 and 2003 VA examinations did 
not identify these symptoms.
Accordingly, based on the clinical and other evidence of 
record, in the absence of competent evidence showing that the 
veteran's skin disability is manifested by constant exudation 
or itching, extensive lesions or marked disfigurement, a 
preponderance of the evidence is against a rating higher than 
10 percent under the former scheduler criteria.

The Revised Schedular Criteria

In reviewing the evidence, and for reasons expressed 
immediately below, the Board finds that the medical evidence 
of record does not support the proposition that the veteran's 
service-connected skin disability affects 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected.  The veteran has additionally not required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
past 12-month period (not constant).

With respect to the revised criteria regarding the percentage 
of body coverage/exposed area, as noted above, the veteran's 
service-connected skin disability predominantly affects his 
feet.  The Board takes judicial notice of the fact that the 
feet do not represent 20 to 40 percent of the entire body or 
20 to 40 percent of an exposed area of the body.  The Board 
additionally notes that the feet would not qualify as an 
"exposed" area of the body within the context of these 
rating criteria in any event, such as, for example, a 
person's head, face and hands.  To that extend, the revised 
criteria for the assignment of a higher rating under the 
revised Diagnostic Code 7806 are not met.

With regard to the veteran's complaint that his "rash" has 
spread from his feet to his hands and groin area, the VA 
examiner from the July 1999 examination noted the 1.5 
centimeter section of the dorsum of the left hand to be 
consistent with a papulosquamous rash with some superficial 
denudation.  The December 2003 VA examination noted that the 
veteran complained of pruritic facial lesions, but that no 
history of treatment for said condition was apparent.  

Both notations from the July 1999 and December 2003 
examinations do not satisfy the revised scheduler criteria 
under DC 7806.  The rash of the hand does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected.  

This case therefore turns on whether the evidence supports a 
finding that the veteran requires systemic treatment to 
control his skin disability.  The medical evidence plainly 
demonstrates that he does not.  As noted above, the veteran 
has been prescribed topical antifungal creams, in the past as 
well as presently.  There is no evidence to show that he 
currently or ever has required a higher level of treatment 
such as the use of corticosteroids, oral antifungal pills, or 
other immunosuppressive drugs.  The VA examination reports as 
well as the VA outpatient reports dating from 1999 to 2004 do 
not reflect that he has been tried on more aggressive 
medication plans to control his symptoms.  In the absence of 
such forms of treatment, higher ratings under the revised DC 
7806 are not warranted.

Accordingly, based on the clinical and other evidence of 
record, a preponderance of the evidence is against a rating 
higher than 10 percent under the revised  cheduler criteria.

Extraschedular Ratings

In exceptional cases where evaluations provided by the rating  
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  See 38 C.F.R. § 3.321(b) (2004).  
However,  the Board believes that the regular  cheduler 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his dermatophytosis.  Neither does the record 
reflect marked interference with employment due to the 
disability.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his dermatophytosis.  There simply is 
no evidence of any unusual or exceptional circumstance that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore,  
the provisions of § 5107(b) are not applicable.  Accordingly, 
a rating in excess of 10 percent for the veteran's 
dermatophytosis must be denied.   


ORDER


Entitlement to an evaluation in excess of 10 percent 
currently assigned for dermatophytosis is denied.




	                        
____________________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


